Citation Nr: 1034304	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-06 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right knee bipartite 
patella and medial meniscal tear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah B. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1978 to 
September 1981 and subsequent service in the Tennessee National 
Guard.

This matter comes to the Board of Veterans' Appeals (Board) from 
a January 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which 
denied service connection for bilateral hearing loss, tinnitus, 
and right knee bipartite patella and medial meniscal tear.  

In July 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  The transcript 
is of record.

The issue of entitlement to service connection for right knee 
bipartite patella and medial meniscal tear is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record shows probative evidence of exposure to acoustic 
trauma in service, a current bilateral hearing loss disability, 
and medical records and competent and credible lay statements 
demonstrating a chronic hearing loss disability since service

2.  The preponderance of the evidence shows no relationship 
between the Veteran's tinnitus and his active duty service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.385 (2009).

2.  The criteria for service connection for tinnitus are not met. 
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a). 

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in June 2007.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

There has been substantial compliance with the assistance 
provisions set forth in the law and regulations.  The record in 
this case includes service treatment records, private treatment 
records, and VA treatment records.  There is no indication in the 
record of any outstanding evidence.  

In a claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
A medical examination is necessary when the record (1) contains 
competent evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) contains 
evidence, which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a decision.  
See 38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 
79 (2006).  

While the Veteran has a current diagnosis of tinnitus, as 
discussed below, there is no evidence that this condition was 
incurred in or aggravated by service.  Under these circumstances, 
VA's duty to assist doctrine does not require that the Veteran be 
afforded medical examination.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (VA was not required to provide the Veteran 
with a medical examination absent a showing by the Veteran of a 
causal connection between the disability and service.).  In this 
regard, there is no reasonable possibility that a VA examination 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

The Veteran's service connection claim for bilateral hearing loss 
has been considered with respect to VA's duty to notify and 
assist.  Given the favorable outcome noted below, no conceivable 
prejudice to the Veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

Analysis

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A §§ 1110, 
1131.  "Service connection" basically means that the facts, 
shown by the evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  Where chronicity of a 
disease is not shown in service, service connection may yet be 
established by showing continuity of symptomatology between the 
currently claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in service. 38 
C.F.R. § 3.303.

Certain chronic diseases, including organic diseases of the 
nervous system (which includes hearing loss), shall be granted 
service connection although not otherwise established as incurred 
in or aggravated by service if manifested to a compensable degree 
within one year after service in a period of war or following 
peacetime service on or after January 1, 1947, provided the 
rebuttable presumption provisions of § 3.307 are also satisfied.  
See 38 C.F.R. §§ 3.307, 3.309(a).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred in line 
of duty. 38 U.S.C.A. § 101(21)(24); 38 C.F.R. § 3.6(a).  Active 
military, naval, or air service also includes any period of 
inactive duty training (INACDUTRA) duty in which the individual 
concerned was disabled from injury incurred in the line of duty. 
Id.  Accordingly, service connection may be granted for 
disability resulting from disease or injury incurred in, or 
aggravated, while performing ACDUTRA or from injury incurred or 
aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 
106, 1131.  ACDUTRA includes full time duty performed by members 
of the National Guard of any state or the reservists. 38 C.F.R. § 
3.6(c).  INACDUTRA includes duty other than full time duty 
performed by a member of the Reserves or the National Guard of 
any state. 38 C.F.R. § 3.6(d).

The presumptive regulations, 38 C.F.R. §§ 3.307 and 3.309, as 
well as the presumptions of soundness and aggravation are 
inapplicable to periods of ACDUTRA, even where the claimant had a 
prior period of active duty. See Smith v. Shinseki, No. 08-1667 
(U.S. Vet. App. Aug. 17, 2010).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Hearing loss

The Veteran contends that he has hearing loss as a result of his 
military service.  He testified that he was exposed to very loud 
noises in the military as a mechanic and worked around moving 
tanks running on diesel engines and M-60s.  He never used ear 
plugs.  During his civilian occupation, he was a metal bender and 
was around loud machines but wore hearing protection for the past 
seven years.

The Veteran's military occupational specialty in the military was 
Track Vehicle Mechanic.  He also had more than 20 years of 
service in the Tennessee National Guard serving as a Senior Power 
Equipment Repairer.  Based on the Veteran's testimony and his 
military occupational specialties in service, his exposure to 
acoustic trauma is presumed.

The record shows that the Veteran has a current bilateral hearing 
loss disability.  

For VA purposes, impaired hearing will not be considered to be a 
disability unless the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 
40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500, 1,000, 2,000, 3,000, or 
4,000 Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385.

A November 2003 letter from a private physician notes the Veteran 
had a threshold of 45 decibels in the right ear and 70 decibels 
in the left ear.  Speech discrimination testing showed 72 percent 
in the right ear and 48 percent in the left ear.  The diagnosis 
was moderate to severe sensorineural hearing loss worse in the 
left than in the right ear with poor speech discrimination.

As the record shows exposure to acoustic trauma in service and a 
current bilateral hearing loss disability, the determinative 
issue is whether there is a relationship between these.

Initially, it should be noted that since there is no diagnosis of 
a bilateral hearing loss disability within one year of discharge 
from service, the presumptive regulations of 38 C.F.R. §§ 3.3.07, 
3.309 do not apply.  The presumptive regulations also do not 
apply to the Veteran's period of service in the National Guard.  
See Smith v. Shinseki, No. 08-1667 (U.S. Vet. App. Aug. 17, 
2010).

The positive evidence consists of medical records and lay 
statements demonstrating a chronic hearing loss disability since 
service.

The Veteran's treatment records for his period of active duty 
service from September 1978 to September 1981 do not demonstrate 
any hearing loss disability.  However, VA regulation, 38 C.F.R. § 
3.385, does not necessarily preclude service connection for 
hearing loss that first met the regulation's requirements after 
service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

A September 1982 enlistment examination into the Army National 
Guard shows the Veteran did not have a hearing loss disability at 
that time.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
5
LEFT
0
5
0
0
0
Speech audiometry was not shown.

Four years later, a February 1987 National Guard periodic 
examination report shows a left ear hearing loss disability.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
-
20
LEFT
20
20
20
-
40
Speech recognition scores were not provided.

In February 1991, a National Guard periodic examination report 
shows a bilateral hearing loss disability.  Pure tone thresholds, 
in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
65
35
LEFT
30
35
30
55
65

A January 1998 National Guard record continues to show a 
bilateral hearing loss disability.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
60
70
70
LEFT
30
35
35
55
60

It should be noted that an undated audiology report is in the 
National Guard records that shows a right ear hearing loss 
disability and decreased hearing thresholds in the left ear.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
40
45
LEFT
30
30
25
20
20
The record is dated in September but the year is cut off.  The 
record appears mixed in with other records dated in 1986, but is 
not consistent with the February 1987 audiology report, which 
would have only been five months later.  

Nonetheless, the medical records show a left ear hearing loss 
disability in 1987, approximately six years after discharge from 
active duty service and a bilateral hearing loss disability is 
shown in 1991, 10 years after discharge from service.  

The Veteran submitted lay statements from others on his behalf.  
One individual stated that he had known the Veteran for 24 years 
and had served with him in the Tennessee National Guard.  He also 
worked with the Veteran at a heating and air conditioning company 
for 10 years.  Over the past eight years, he had noticed that the 
Veteran's hearing was getting worse.  He stated that as a 
mechanic in the National Guard they had been exposed to high 
noise levels from time to time, due to large engines running, 
weapon systems, flying in military aircraft for long periods of 
time, and performing maintenance on heavy armored equipment.  He 
stated that they tried to use hearing protection but sometimes 
the noise level was up so high that it did not help.

Another individual submitted a statement that he met the Veteran 
in February 1983 and that his hearing appeared normal.  After 
many years of annual training with tanks and the rifle ranges, 
his hearing started to decline.  He would notice the Veteran 
getting closer to people to talk and follow conversations.  In 
the last few years he had to get right up in people's faces to 
try to read their lips.  The individual stated that he thought 
the prolonged exposure to tanks, rifles, generators, and trucks 
had caused his hearing to decrease.

The negative evidence consists of a private medical opinion dated 
in November 2003 that the Veteran's hearing loss disability was 
most likely congenital in origin although some of it might be 
exacerbated slightly by noise exposure.

The Veteran also testified that he was exposed to loud noises 
after service working in his civilian job as a metal bender, 
though for the past seven years he had hearing protection.

The positive and negative evidence in this case is relatively 
equally-balanced.  On the one hand, the medical evidence 
establishes a left hearing loss since six years after discharge 
from service and a right ear hearing loss 10 years from 
discharge.  Lay statements also show chronic findings of hearing 
loss since the National Guard service, which started right after 
the Veteran's period of active duty service.  The Veteran and the 
individuals who submitted statements on his behalf are competent 
to state that which they can observe or experience, and there is 
no reason shown to doubt their credibility, in this regard.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

On the other hand, there is one private medical opinion 
indicating that the hearing loss is congenital.   Moreover, the 
Veteran was exposed to acoustic trauma during his civilian job 
after his period of active military service.

As the positive and negative evidence is more or less equally-
balanced, all doubt is resolved in the Veteran's favor; and 
service connection for bilateral hearing loss is warranted.

Tinnitus

The Veteran contends that he has tinnitus as a result of his 
military service.
 
He testified at the Board hearing that he first noticed a ringing 
in his ear around 1979 from being around loud noise as a 
mechanic.  He further indicated that it got worse over a period 
of time working around moving tanks and M-60s.  The Veteran's 
military occupational specialty during his period of active duty 
service was Track Vehicle Maintenance.  Thus, based on this and 
the Veteran's reports, his exposure to acoustic trauma is 
conceded.
 
However, the preponderance of the evidence shows that his current 
tinnitus is not related to his active duty service.  The 
documentation in the record does not show a diagnosis of tinnitus 
until May 2005, which is 24 years after discharge from active 
duty service.  The medical evidence does not establish that 
tinnitus is a result of his periodic active duty for training in 
the National Guard.  See 38 U.S.C.A. § 101(21)(24); 38 C.F.R. § 
3.6(a).  Additionally, there is no probative evidence of 
continuity of symptomatology of a tinnitus disability from active 
duty service or during the 24 years before tinnitus was shown.  
See Savage v. Gober, 10 Vet. App. 488 (1997).  

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

As part of the current VA disability compensation claim, in 
recent statements, the Veteran has asserted that his symptoms of 
his tinnitus have been continuous since service.  

However, after a review of all the lay and medical evidence, the 
Board finds that the weight of the evidence demonstrates that the 
Veteran did not experience continuous symptoms of tinnitus after 
service separation.  Further, the Board concludes that his 
assertion of continued symptomatology since active service, while 
competent, is not credible.  

The Veteran sought treatment for a myriad of medical complaints 
since discharge from service, including vision problems (since 
1982), a right knee injury (1987), and hearing loss (since 
1987).  Significantly, during that treatment, when he 
specifically complained of other problems, he never reported 
complaints related to the tinnitus.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (lay statements found in medical records when 
medical treatment was being rendered may be afforded greater 
probative value; statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care).

Such histories reported by the Veteran for treatment purposes are 
of more probative value than the more recent assertions and 
histories given for VA disability compensation purposes.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in 
medical records when medical treatment was being rendered may be 
afforded greater probative value; statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell the 
truth in order to receive proper care).

While he has asserted that he has had tinnitus since service he 
did not assert entitlement to disability benefits for tinnitus 
until 2007.  Such statements made for VA disability compensation 
purposes are of lesser probative value than his previous 
statements made for treatment purposes.  See Pond v. West, 12 
Vet. App. 341 (1999) (although Board must take into consideration 
the veteran's statements, it may consider whether self-interest 
may be a factor in making such statements).

The medical records on file also show that he did not seek any 
treatment for any tinnitus for 24 years after service.  The Board 
emphasizes the multi-year gap between discharge from active duty 
service (1981) and initial reported symptoms related to tinnitus 
in approximately 2005 (24-year gap).  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).

The Board finds that the weight of the lay and medical evidence 
is against a finding of continuity of symptoms since service 
separation.  

The preponderance of the evidence is against the service 
connection claim for tinnitus; there is no doubt to be resolved; 
and service connection is not warranted.   Gilbert v. Derwinski, 
1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted, subject to the rules and payment of monetary benefits.

Entitlement to service connection for tinnitus is denied.



REMAND

The Veteran seeks service connection for right knee bipartite 
patella and medial meniscal tear.  He contends that he injured 
his knee in the military, which caused his knee to weaken and 
thus led to a post-service meniscus tear in the right knee.

Service treatment records show an October 1978 entry that the 
Veteran complained of right knee pain for seven days.  He denied 
trauma.  On objective evaluation, there was no edema or effusion.  
McMurray's and Drawer's examinations were within normal limits.  
The pain was located at the lateral collateral ligament.  He was 
able to hop and do a deep knee bend.  The assessment was weak 
knee.

Current medical evidence shows a present right knee disability.  
A September 2006 private treatment record shows a severe limp due 
to a probable meniscus tear.  The Veteran complained that he felt 
a pop in the right knee when he was getting out of the car and 
had pain for one week.  On objective evaluation, he had good 
range of motion in the right knee but crepitus and lateral 
tenderness to palpation.  A February 2007 private treatment 
record shows a magnetic resonance imaging (MRI) impression of 
bipartite patella and medial meniscus tear of the right knee.  
The examiner stated that he did not think the Veteran was 
symptomatic from his meniscus tear but that these were primarily 
chondromalacia type symptoms.

While the Veteran contends that his weak knee that was diagnosed 
in service caused him to injure his knee post-service, the 
question of whether the Veteran's current diagnosis in the right 
knee had its onset in or is otherwise related to active service, 
requires competent medical evidence as to causation.  Grottveit 
v. Brown, 5 Vet. App. 91, 92 (1993).  Thus, a medical opinion is 
necessary to resolve this claim.  See 38 U.S.C.A. § 5103A(d); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006) (A medical 
examination is necessary when the record (1) contains competent 
evidence that the claimant has a current disability or persistent 
or recurrent symptoms of the disability; (2) contains evidence, 
which indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic 
examination.  The examiner is to:

(a)  Conduct any necessary x-ray or MRI 
studies and physical examination and provide 
a diagnosis of any current right knee 
disabilities.

(b)  State whether it is at least as likely 
as not (50 percent chance or greater) that 
any diagnosed right knee disability had its 
onset in service.  The Veteran contends that 
his weak knee in service led to his post-
service injury, which, in turn, caused his 
present disability.  This contention must be 
specifically addressed.

A rationale for all opinions must be 
provided.  The claims file must be reviewed 
in conjunction with the examination including 
the service treatment records and all post-
service treatment records, both private and 
VA.

2.  Thereafter, any additional development 
deemed warranted should be conducted.  If the 
benefit sought on appeal remains denied, 
issue the Veteran and his representative a 
supplemental statement of the case and allow 
for a reasonable period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


